Title: From George Washington to Elizabeth Parke Custis Law, 30 March 1796
From: Washington, George
To: Law, Elizabeth Parke Custis


          
            My dear Betsey
            Philadelphia 30th Mar. 1796
          
          Melancholy as the event is, on which you wrote the 25th instant; and unwelcome as you knew the information must be, yet

it was the part of prudence to communicate it as early as you did: and the precaution you took of writing to me, was well judged; and wd have been necessary, had we not been previously prepared for the shock, by letters from Mr Lear; giving an account of her situation, which left no hope, in me of a different result.
          Mrs Lear was good & amiable, and your Society will feel the loss of her. But the Dispensations of Providence are as inscrutable, as they are wise & uncontroulable. It is the duty therfore of religeon & Philosophy, to submit to its decrees, with as little repining as the sensibility of our natures, will permit.
          My compliments to Mr Law. In a joint letter, written a few days ago to him, by your Grandmamma and myself, we offered you both our congratulations on your union. & I repeat them again, with sincerity—being Your Affectionate
          
            Go: Washington
          
        